That the compensation of the members of the legislature should be increased, I agree. I am in accord with the view that "a legislative interpretation extending over a period in excess of half a century should have great weight with the court." By the same token, the interpretation by the voters, whose interpretation at the polls as legislators is contrary to the legislature's and this court's present interpretation, should have great weight with this court and with the legislature.
The allowance for personal expenses is, as stated in Jones v.Hoss, 132 Ore. 175, 285 P. 205, "in effect, additional compensation which the constitution expressly forbids." That was the interpretation of the legislature for almost half a century, and that is the interpretation of the electorate as legislators, who again refused at the last election to increase the compensation of the members of the legislature.
The application for the writ should be denied. *Page 464